Opinion
Per Curiam,
This appeal is from a decree entered in the trial court refusing to quash a writ of attachment issued in an action in equity. The case has a complicated history which need not now be detailed. Suffice to say the dispute which gave rise to the action was settled by the parties on May 7, 1969, and substantial performance of this agreement has been effected. It was the failure of the defendants to fully comply with the settlement agreement that caused the writ of attachment here involved to issue.
At oral argument, counsel for the plaintiff-appellee indicated his client would be satisfied if the defendants would fully comply with the settlement agreement and counsel for the defendant-appellants stated his clients were ready and willing to do this. It appears to us that justice will be best served if this is accomplished and the action is terminated.
Therefore, we will vacate the decree appealed from and remand the record to the trial court with directions to afford the appellants a reasonable opportunity to fully comply with the settlement agreement. If the appellants refuse or fail to so comply within a reasonable time, the trial court may proceed in accordance with due process to enforce the rights of the plaintiff.
It is so ordered. Costs to be paid by the appellants.